Exhibit 10.10

 

 

EMPLOYMENT AGREEMENT

Amended and Restated

 

THIS AGREEMENT, is entered into this 30th day of September, 2009, (“Effective
Date”) by and between Teche Federal Bank, Franklin, Louisiana (the “Bank”) and
Patrick O. Little (the “Executive”).

 

 

WITNESSETH

 

WHEREAS, the Executive has heretofore been employed by the Bank as the President
and Chairman of the Board and is experienced in all phases of the business of
the Bank; and

 

WHEREAS, the Bank desires to be ensured of the Executive’s continued active
participation in the business of the Bank; and

 

WHEREAS, the Executive and the Bank have previously entered into an Employment
Agreement (“Prior Agreement”); and

 

WHEREAS, the parties desire to amend this Prior Agreement by this writing to set
forth the continuing employment relationship of the Bank and the Executive.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:

 

1.    Employment. The Bank hereby employs the Executive in the capacity of
Chairman and President. The Executive hereby accepts said employment and agrees
to render such administrative and management services to the Bank and to Teche
Holding Company (“Parent”) as are currently rendered and as are customarily
performed by persons situated in a similar executive capacity. The Executive
shall promote the business of the Bank and Parent. The Executive’s other duties
shall be such as the Board of Directors for the Bank (the “Board of Directors”
or “Board”) may from time to time reasonably direct, including normal duties as
an officer of the Bank.

 

2.    Term of Employment. The term of employment of Executive under this
Agreement shall be for the period commencing on the Effective Date and ending
thirty-six (36) months thereafter (“Term”). Additionally, on, or before, each
annual anniversary date from the Effective Date, the Term of employment under
this Agreement shall be extended for up to an additional period beyond the then
effective expiration date upon a determination and resolution of the Board of
Directors that the performance of the Executive has met the requirements and
standards of the Board, and that the Term of such Agreement shall be extended.
References herein to the Term of this Agreement shall refer both to the initial
term and successive terms.

 

 

--------------------------------------------------------------------------------

 

3.

Compensation, Benefits and Expenses.

 

(a)   Base Salary. The Bank shall compensate and pay the Executive during the
Term of this Agreement a minimum base salary at the rate of $273,419.90 per
annum (“Base Salary”), payable in cash not less frequently than monthly;
provided, that the rate of such salary shall be reviewed by the Board of
Directors not less often than annually, and the Executive shall be entitled to
receive increases at such percentages or in such amounts as determined by the
Board of Directors. The base salary may not be decreased without the Executive’s
express written consent.

 

(b)  Discretionary Bonus. The Executive shall be entitled to participate in an
equitable manner with all other senior management employees of the Bank in
discretionary bonuses that may be authorized and declared by the Board of
Directors to its senior management executives from time to time. No other
compensation provided for in this Agreement shall be deemed a substitute for the
Executive’s right to participate in such discretionary bonuses when and as
declared by the Board.

 

(c)   Participation in Benefit and Retirement Plans. The Executive shall be
entitled to participate in and receive the benefits of any plan of the Bank
which may be or may become applicable to senior management relating to pension
or other retirement benefit plans, profit-sharing, stock options or incentive
plans, or other plans, benefits and privileges given to employees and executives
of the Bank, to the extent commensurate with his then duties and
responsibilities, as fixed by the Board of Directors of the Bank.

 

(d)  Participation in Medical Plans and Insurance Policies. The Executive shall
be entitled to participate in and receive the benefits of any plan or policy of
the Bank which may be or may become applicable to senior management relating to
life insurance, short and long term disability, medical, dental, eye-care,
prescription drugs or medical reimbursement plans.

 

(e)   Vacations and Sick Leave. The Executive shall be entitled to paid annual
vacation leave in accordance with the policies as established from time to time
by the Board of Directors, which shall in no event be less than four weeks per
annum. The Executive shall also be entitled to an annual sick leave benefit as
established by the Board for senior management employees of the Bank. The
Executive shall not be entitled to receive any additional compensation from the
Bank for failure to take a vacation or sick leave, nor shall he be able to
accumulate unused vacation or sick leave from one year to the next, except to
the extent authorized by the Board of Directors.

 

(f)   Expenses. The Bank shall reimburse the Executive or otherwise provide for
or pay for all reasonable expenses incurred by the Executive in furtherance of,
or in connection with the business of the Bank, including, but not by way of
limitation, automobile and traveling expenses, and all reasonable entertainment
expenses, subject to such reasonable documentation and other limitations as may
be established by the Board of Directors of the Bank. If such

 

2

--------------------------------------------------------------------------------

expenses are paid in the first instance by the Executive, the Bank shall
reimburse the Executive therefor.

 

(g)  Changes in Benefits. The Bank shall not make any changes in such plans,
benefits or privileges previously described in Section 3(c), (d) and (e) which
would adversely affect the Executive’s rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Bank and does not result in a proportionately greater adverse change in the
rights of, or benefits to, the Executive as compared with any other executive
officer of the Bank. Nothing paid to Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to Executive pursuant to Section 3(a) hereof.

 

 

4.

Loyalty; Noncompetition.

 

(a)   The Executive shall devote his full time and attention to the performance
of his employment under this Agreement. During the term of the Executive’s
employment under this Agreement, the Executive shall not engage in any business
or activity contrary to the business affairs or interests of the Bank or Parent.

 

(b)  Nothing contained in this Section 4 shall be deemed to prevent or limit the
right of Executive to invest in the capital stock or other securities of any
business dissimilar from that of the Bank or Parent, or, solely as a passive or
minority investor, in any business.

 

5.    Standards. During the term of this Agreement, the Executive shall perform
his duties in accordance with such reasonable standards expected of executives
with comparable positions in comparable organizations and as may be established
from time to time by the Board of Directors.

 

6.    Termination and Termination Pay. The Executive’s employment under this
Agreement shall be terminated upon any of the following occurrences:

 

(a)   The death of the Executive during the term of this Agreement, in which
event the Executive’s estate shall be entitled to receive the compensation due
the Executive through the last day of the calendar month in which Executive’s
death shall have occurred.

 

(b)  The Board of Directors may terminate the Executive’s employment at any
time, but any termination by the Board of Directors other than termination for
Just Cause, shall not prejudice the Executive’s right to compensation or other
benefits under the Agreement. The Executive shall have no right to receive
compensation or other benefits for any period after termination for Just Cause.
The Board may within its sole discretion, acting in good faith, terminate the
Executive for Just Cause and shall notify such Executive accordingly.
Termination for “Just Cause” shall include termination because of the
Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic

 

 



 



3

--------------------------------------------------------------------------------

violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of the Agreement.

 

(c)   Except as provided pursuant to Section 9 hereof, in the event Executive’s
employment under this Agreement is terminated by the Board of Directors without
Just Cause, the Bank shall be obligated to continue to pay the Executive the
salary provided pursuant to Section 3(a) herein, up to the date of termination
of the remaining Term of this Agreement, but in no event for a period of less
than twenty-four months, and the cost of Executive obtaining all health, life,
disability, and other benefits which the Executive would be eligible to
participate in through such date based upon the benefit levels substantially
equal to those being provided Executive at the date of Termination of
Employment. The provisions of this Section 6(c) shall survive the expiration or
termination of this Agreement.

 

(d)  The voluntary termination by the Executive during the term of this
Agreement with the delivery of no less than 60 days written notice to the Board
of Directors, other than pursuant to Section 9(b), in which case the Executive
shall be entitled to receive only the compensation, vested rights, and all
employee benefits up to the date of such termination.

 

 

7.

Regulatory Exclusions.

 

(a)   If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), the
Bank’s obligations under the Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Bank may within its discretion (i) pay the Executive all or
part of the compensation withheld while its contract obligations were suspended
and (ii) reinstate any of its obligations which were suspended.

 

(b)  If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement
shall terminate, as of the effective date of the order, but the vested rights of
the parties shall not be affected.

 

(c)   If the Bank is in default (as defined in Section 3(x)(1) of FDIA) all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

 

(d)  All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Director of the Office of Thrift
Supervision (“Director of OTS”), or his or her designee, at the time that the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of FDIA; or (ii) by the Director of the OTS, or his or her
designee, at the time that

 

 



 



4

--------------------------------------------------------------------------------

the Director of the OTS, or his or her designee approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Director of the OTS to be in an unsafe or unsound condition. Any rights
of the parties that have already vested, however, shall not be affected by such
action.

 

(e)   Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC Section 1828(k) and any regulations
promulgated thereunder.

 

8.    Disability. If the Executive shall become disabled or incapacitated to the
extent that he is unable to perform his duties hereunder, by reason of medically
determinable physical or mental impairment, as determined by a doctor engaged by
the Board of Directors, Executive shall nevertheless continue to receive the
compensation and benefits provided under the terms of this Agreement as follows:
100% of such compensation and benefits for a period of 12 months, but not
exceeding the remaining term of the Agreement, and 65% thereafter for the
remainder of the term of the Agreement. Such benefits noted herein shall be
reduced by any benefits otherwise provided to the Executive during such period
under the provisions of disability insurance coverage in effect for Bank
employees. Thereafter, Executive shall be eligible to receive benefits provided
by the Bank under the provisions of disability insurance coverage in effect for
Bank employees. Upon returning to active full-time employment, the Executive’s
full compensation as set forth in this Agreement shall be reinstated as of the
date of commencement of such activities. In the event that the Executive returns
to active employment on other than a full-time basis, then his compensation (as
set forth in Section 3(a) of this Agreement) shall be reduced in proportion to
the time spent in said employment, or as shall otherwise be agreed to by the
parties.

 

 

9.

Change in Control.

 

(a)   Notwithstanding any provision herein to the contrary, in the event of the
involuntary termination of Executive’s employment during the term of this
Agreement following any Change in Control of the Bank or Parent, or within 24
months thereafter of such Change in Control, absent Just Cause, Executive shall
be paid an amount equal to the product of 2.999 times the Executive’s “base
amount” as defined in Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”) and regulations promulgated thereunder. Said sum shall
be paid in one (1) lump sum not later than the date of such Termination of
Employment and such payments shall be in lieu of any other future payments which
the Executive would be otherwise entitled to receive under Section 6 of this
Agreement. Additionally, the Executive and his dependents shall remain eligible
to participate in the medical and dental insurance programs offered by the Bank
to its employees for a period of thirty-six months following the date of
Termination of Employment subject to such Executive making monthly payments to
the Bank or the Parent to cover the premium expense for such continuing
coverage. Notwithstanding the forgoing, all sums payable hereunder shall be
reduced in such manner and to such extent so that no such payments made
hereunder when aggregated with all other payments to be made to the Executive by
the Bank or the Parent shall be deemed an “excess parachute payment” in

 

 



 



5

--------------------------------------------------------------------------------

accordance with Section 280G of the Code and be subject to the excise tax
provided at Section 4999(a) of the Code. The term “Change in Control” shall
refer to (i) the sale of all, or a material portion, of the assets of the Bank
or the Parent; (ii) the merger or recapitalization of the Bank or the Parent
whereby the Bank or the Parent is not the surviving entity; (iii) a change in
control of the Bank or the Parent, as otherwise defined or determined by the
Office of Thrift Supervision or regulations promulgated by it; or (iv) the
acquisition, directly or indirectly, of the beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder) of twenty-five
percent (25%) or more of the outstanding voting securities of the Bank or the
Parent by any person, trust, entity or group. The term “person” means an
individual other than the Executive, or a corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or any other form of entity not specifically listed herein. The
provisions of this Section 9(a) shall survive the expiration of this Agreement
occurring after a Change in Control.

 

(b)  Notwithstanding any other provision of this Agreement to the contrary,
Executive may voluntarily terminate his employment under this Agreement within
24 months following a Change in Control of the Bank or Parent for Good Reason
(as defined thereafter) and Executive shall thereupon be entitled to receive the
payment and benefits described in Section 9(a) of this Agreement. The Executive
must provide written notice to the Bank of the existence of the event or
condition constituting such Good Reason within ninety (90) days of the initial
occurrence of the event or the condition alleged to constitute “Good Reason.”
Upon delivery of such notice by the Executive, the Bank shall have a period of
thirty (30) days thereafter during which it or they may remedy in good faith the
condition constituting such Good Reason, and the Executive’s employment shall
continue in effect during such time so long as the Bank makes diligent efforts
during such time to cure such Good Reason. In the event that the Bank shall
remedy in good faith the event or condition constituting Good Reason, then such
notice of termination shall be null and void, and the Bank shall not be required
to pay the amount due to the Executive under this Section 9(b). The Bank’s
remedy of any Good Reason event or condition with or without notice from the
Executive shall not relieve the Bank from any obligations to the Executive under
this Agreement or otherwise and shall not affect the Executive’s rights upon the
reoccurrence of the same, or the occurrence of any other, Good Reason event or
condition. The provisions of this Section 9(b) shall survive the expiration of
this Agreement occurring after a Change in Control.

 

“Good Reason” shall exist if, without Executive’s express written consent, the
Bank materially breaches any of their respective obligations under this
Agreement. Without limitation, such a material breach shall be deemed to occur
upon the occurrence any of the following:

 

 

(1)

a material diminution in the Executive’s base compensation;

(2)  a material diminution in the Executive’s authority, duties, or
responsibilities;

 

  



6

--------------------------------------------------------------------------------

   

(3) a material diminution in the budget over which the Executive retains
authority; (4)  a material change in the geographic location of the Executive’s
office location;

 

(5)

a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive is required to report to a corporate officer or employee
instead of reporting directly to the board of directors of the Bank; or

(6) any other action or inaction that constitutes a material breach by the Bank
of this Agreement.

 

   

10.    Withholding. All payments required to be made by the Bank hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Bank may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

 

11.

Successors and Assigns.

 

(a)   This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank or Parent which shall acquire, directly
or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or Parent.

 

(b)  Since the Bank is contracting for the unique and personal skills of the
Executive, the Executive shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Bank.

 

12.    Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing, signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Bank to sign on its
behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

13.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Louisiana.

 

 



 



7

--------------------------------------------------------------------------------

14.    Nature of Obligations. Nothing contained herein shall create or require
the Bank to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.

 

15.    Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.

 

17.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules then in effect of the district office of the American Arbitration
Association (“AAA”) nearest to the home office of the Bank, and judgment upon
the award rendered may be entered in any court having jurisdiction thereof,
except to the extent that the parties may otherwise reach a mutual settlement of
such issue. Further, the settlement of the dispute to be approved by the Board
of the Bank may include a provision for the reimbursement by the Bank to the
Executive for all reasonable costs and expenses, including reasonable attorneys’
fees, arising from such dispute, proceedings or actions, or the Board of the
Bank or the Parent may authorize such reimbursement of such reasonable costs and
expenses by separate action upon a written action and determination of the Board
following settlement of the dispute. Such reimbursement shall be paid within ten
(10) days of Executive furnishing to the Bank or Parent evidence, which may be
in the form, among other things, of a canceled check or receipt, of any costs or
expenses incurred by Executive. The provisions of this Section 17 shall survive
the expiration or termination of this Agreement.

 

18.    Confidential Information. The Executive acknowledges that during his or
her employment he or she will learn and have access to confidential information
regarding the Bank and the Parent and its customers and businesses
(“Confidential Information”). The Executive agrees and covenants not to disclose
or use for his or her own benefit, or the benefit of any other person or entity,
any such Confidential Information, unless or until the Bank or the Parent
consents to such disclosure or use or such information becomes common knowledge
in the industry or is otherwise legally in the public domain. The Executive
shall not knowingly disclose or reveal to any unauthorized person any
Confidential Information relating to the Bank, the Parent, or any subsidiaries
or affiliates, or to any of the businesses operated by them, and the Executive
confirms that such information constitutes the exclusive property of the Bank
and the Parent. The Executive shall not otherwise knowingly act or conduct
himself (a) to the material detriment of the Bank or the Parent, or its
subsidiaries, or affiliates, or (b) in a manner which is inimical or contrary to
the interests of the Bank or the Parent. Executive acknowledges and agrees that
the existence of this Agreement and its terms and conditions constitutes
Confidential Information of the Bank, and the Executive agrees not to disclose
the Agreement or its contents without the prior written consent of the Bank.
Notwithstanding the foregoing, the Bank reserves the right in its sole
discretion to make disclosure of this Agreement as it deems necessary or

 

 



 



8

--------------------------------------------------------------------------------

appropriate in compliance with its regulatory reporting requirements.
Notwithstanding anything herein to the contrary, failure by the Executive to
comply with the provisions of this Section may result in the immediate
termination of the Agreement within the sole discretion of the Bank,
disciplinary action against the Executive taken by the Bank, including but not
limited to the Termination of Employment of the Executive for breach of the
Agreement and the provisions of this Section, and other remedies that may be
available in law or in equity.

 

19.    Entire Agreement.        This Agreement together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement between the parties hereto. This Agreement shall
constitute an amendment and restatement of the Prior Agreement.

 

 

20.

Effect of Code Section 409A.  

 

(a)   This Agreement shall be amended to the extent necessary to comply with
Section 409A of the Code and regulations promulgated thereunder. Prior to such
amendment, and notwithstanding anything contained herein to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Code and the parties shall take such actions as are required to comply in good
faith with the provisions of Section 409A of the Code such that payments shall
not be made to the Executive at such time if such payments shall subject the
Executive to the penalty tax under Code Section 409A, but rather such payments
shall be made by the Bank to the Executive at the earliest time permissible
thereafter without the Executive having liability for such penalty tax under
Section Code 409A.

 

(b)  Notwithstanding anything in this Agreement to the contrary, if the Bank in
good faith determines, as of the effective date of Executive’s Termination of
Employment that the Executive is a “specified employee” within the meaning of
Section 409A of the Code and if the payment under Sections 6(c) or 9 does not
qualify as a short-term deferral under Code Section 409A and Treas. Reg.
§1.409A-1(b)(4) (or any similar or successor provisions), and that an amount (or
any portion of an amount) payable to Executive hereunder, is required to be
suspended or delayed for six months in order to satisfy the requirements of
Section 409A of the Code, then the Bank will so advise Executive, and any such
payment (or the minimum amount thereof) shall be suspended and accrued for six
months (“Six-Month Delay”), whereupon such amount or portion thereof shall be
paid to Executive in a lump sum on the first day of the seventh month following
the effective date of Executive’s Termination of Employment. The limitations of
this Six-Month Delay shall only be effective if the stock of the Parent or a
parent corporation is publicly traded as set forth at Section 409A(a)(2)(B)(i)
of the Code.

 

“Specified Employee” means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.

 

“Termination of Employment” shall have the same meaning as “separation from
service”, as that phrase is defined in Section 409A of the Code (taking into
account all rules and

 

 



 



9

--------------------------------------------------------------------------------

presumptions provided for in the Section 409A regulations). Whether a
“Termination of Employment” takes place is determined based on whether the facts
and circumstances indicate that the Bank and Executive reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Executive would perform after such date (whether
as an Executive or as an independent contractor) would permanently decrease to
no more than 20 percent of the average level of bona fide services performed
(whether as an Executive or an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the Bank if the
Executive has been providing services to the Bank less than 36 months). Facts
and circumstances to be considered in making this determination include, but are
not limited to, whether the Executive continues to be treated as an Executive
for other purposes (such as continuation of salary and participation in employee
benefit programs), whether similarly situated service providers have been
treated consistently, and whether the Executive is permitted, and realistically
available, to perform services for other service recipients in the same line of
business. The Executive is presumed to have separated from service where the
level of bona fide services performed decreases to a level equal to 20 percent
or less of the average level of services performed by the Executive during the
immediately preceding 36-month period. The Executive will be presumed not to
have separated from service where the level of bona fide services performed
continues at a level that is a 50 percent or more of the average level of
service performed by the Executive during the immediately preceding 36-month
period. No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20 percent and less than 50 percent of
the average level of bona fide services performed during the immediately
preceding 36-month period. The presumption is rebuttable by demonstrating that
the Bank and the Executive reasonably anticipated that as of a certain date the
level of bona fide services would be reduced permanently to a level less than or
equal to 20 percent of the average level of bona fide services provided during
the immediately preceding 36-month period or full period of services provided to
the Bank if the Executive has been providing services to the Bank for a period
of less than 36 months (or that the level of bona fide services would not be so
reduced).              

 

For periods during which the Executive is on a paid bona fide leave of absence
and has not otherwise terminated employment, the Executive is treated as
providing bona fide services at a level equal to the level of services that the
Executive would have been required to perform to receive the compensation paid
with respect to such leave of absence. Periods during which the Executive is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of determining the applicable 36-month (or shorter)
period). Bona fide leave of absence means that there is a reasonable expectation
that the Executive will return to perform services for the Bank.

 

 

(c)

Notwithstanding the Six-Month Delay rule set forth in Section 20(b) above:

 

(i)        To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Bank
will pay the Executive an amount equal to the lesser of two times (1) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17) for the year in which the Executive’s Termination of
Employment occurs, and (2) the sum of the

 

 



 



10

--------------------------------------------------------------------------------

Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Bank for the taxable year of the Executive preceding
the taxable year of the Executive in which his Termination of Employment occurs
(adjusted for any increase during that year that was expected to continue
indefinitely if the Executive had not had a Termination of Employment); provided
that amounts paid under this Section 20(c) must be paid no later than the last
day of the second taxable year of the Executive following the taxable year of
the Executive in which occurs the Termination of Employment and such amounts
paid will count toward, and will not be in addition to, the total payment amount
required to be made to the Executive by the Bank under Sections 6(c) or 9; and

 

(ii)       To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination of Employment, the Bank will pay the Executive an
amount equal to the applicable dollar amount under Code Section 402(g)(1)(B) for
the year of the Executive’s Termination of Employment; provided that the amount
paid under this Section 20(c) will count toward, and will not be in addition to,
the total payment amount required to be made to the Executive by the Bank under
Sections 6(c) or 9.

 

(d)  To the extent that any reimbursements or in-kind payments are subject to
Code Section 409A, then such expenses (other than medical expenses) must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive’s third taxable year following the taxable
year in which the termination occurred. For medical expenses, to the extent the
Agreement entitles the Executive to reimbursement by the Bank of payments of
medical expenses incurred and paid by the Executive but not reimbursed by a
person other than the Bank and allowable as a deduction under Code Section 213
(disregarding the requirement of Code Section 213(a) that the deduction is
available only to the extent that such expenses exceed 7.5 percent of adjusted
gross income), then the reimbursement applies during the period of time during
which the Executive would be entitled (or would, but for the Agreement, be
entitled) to continuation coverage under a group health plan of the Bank under
Code Section 4980B (COBRA) if the Executive elected such coverage and paid the
applicable premiums.

 

 



 



11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
hereinabove written.

 

 

ATTEST:

Teche Federal Bank

 

 

 

 

 

 

 

By:

 

Secretary

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

Patrick O. Little
Executive

 

 

 

 